Citation Nr: 1527789	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected strain, sprain, and spondylosis, thoracolumbar spine (back disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active duty from June 1996 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability was raised by the record and expressly by the Veteran's representative.  The TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand to afford the Veteran another VA examination is necessary.  Although the Veteran reported radiating left lower extremity pain and there was objective evidence of left thigh atrophy, the September 2013 examiner nevertheless indicated that were no signs or symptoms of radiculopathy or any other neurologic abnormalities related to the Veteran's back.  In so opining, the examiner did not address the Veteran's reported neurological symptoms or acknowledge private treatment records from Advanced Physical Therapy and Integrative Pain Center of Alaska, which noted that the Veteran experienced radiating pain and weakness. 

Moreover, the Board finds that the evidence of record suggests that the Veteran's back symptoms may have worsened since his last VA examination.  Specifically, at the time of his September 2013 VA examination, the Veteran reported that he treated his back pain with rest and Ibuprofen.  Additionally, at that time, muscle strength and sensation testing were normal.  VA treatment records dated in September 2014 indicated that the Veteran's pain had gotten worse in the last year, that he now experienced right leg weakness, numbness in his bilateral knees with prolonged standing, objectively decreased lower extremity strength, and that his doctors had prescribed gabapentin to manage his increased back pain.  VA's duty to assist includes conducting a thorough and comprehensive medical examination, which includes providing a new medical examination when there is evidence of worsening.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In light of deficiencies in the September 2013 VA examination and the evidence that the Veteran's symptoms have worsened since that examination, the Board finds that a remand to provide the Veteran a through and contemporaneous VA examination is warranted. 

As noted above, the issue of TDIU has been raised.  Specifically, in his substantive appeal, the Veteran noted that he resigned from his last job due to back pain.  He stated that he had been unemployed since November 2012 and was unable to find work for which he was qualified that did not involve lifting.  Thus, the Board finds that a TDIU is part and parcel of the Veteran's claim for an increased rating for his service-connected back disability.  This issue has not yet been developed or adjudicated by the AOJ.  Accordingly, it is remand for initial development and adjudication. 




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ/AMC.
 
2. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any updated private treatment records related to back disability or reported radiating leg pain.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, (3) that the claim will be rating based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.
 
3. Obtain and associate with the record all VA treatment records dated from October 2014 to present. 

4.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to include collecting and verifying information concerning the Veteran's complete educational and occupational history and providing him a VA examination with a vocational specialist, if warranted.

5.  Schedule the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected back disability and any associated neurological abnormalities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing, to include neurological testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

In addressing the Veteran's neurological symptoms, the examiner should consider the Veteran's assertions of left lower extremity pain and left thigh atrophy.  The examiner should also address the VA and private treatment records noting that the Veteran has bilateral lower extremity symptoms.  

If the examiner determines that the Veteran has neurological symptoms related to his back disability, the examiner should, if applicable, identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For any affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.

6.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

7.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




